Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered October 23, 2002, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Defendant pleaded guilty to the crime of sexual abuse in the first degree and was sentenced as a second felony offender to a prison term of five years, followed by five years of postrelease supervision. Defense counsel seeks to be relieved of his assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Peters, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.